




Exhibit 10.162


GLOBAL AMENDMENT
TO
RESTRICTED STOCK AWARD AGREEMENT


Issued Pursuant to the
Glimcher Realty Trust
2012 Incentive Compensation Plan
and 2004 Amended & Restated
Incentive Compensation Plan


THIS GLOBAL AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENT (“Amendment”),
effective May 7, 2014 (the “Effective Date”) amends the currently effective and
outstanding restricted stock award agreements listed on Exhibit A hereto and
issued by Glimcher Realty Trust (the “Company”) to the Participant named herein
(the “Agreements”) as described below pursuant to the provisions of the
Company’s 2004 Amended and Restated Incentive Compensation Plan (the “2004
Plan”) for those Agreements issued pursuant to the 2004 Plan and the 2012
Incentive Compensation Plan (the “2012 Plan”) for those Agreements issued
pursuant to the 2012 Plan. If there is any inconsistency between the terms of
this Amendment, any of the Agreements, and, as appropriate, the terms of 2004
Plan or 2012 Plan then the terms of the appropriate and applicable plan shall
completely supersede and replace the conflicting terms of this Amendment. All
capitalized terms shall have the meanings ascribed to them in the appropriate
and applicable plan unless specifically set forth otherwise herein.
WHEREAS, the Executive Compensation Committee of the Company’s Board of
Trustees, as administrator of both the 2004 Plan and 2012 Plan, has approved
this Amendment; and


WHEREAS, the Participant, through his or her signature below, consents to this
Amendment.


The parties hereto agree as follows:
NOW THEREFORE, as of the Effective Date, the Agreements are amended as follows:
1.Section 3(a) of the Agreements shall be deleted in its entirety and replaced
with the following:
a.Transfer Restrictions. Except as otherwise provided in Section 3(c) and
Section 4, the Shares may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution, at any time prior to the periods and in accordance
with the lapsing schedule set forth below in Section 3(c). No sale, transfer,
pledge, assignment, alienation or hypothecation of the Shares in violation of
this Section 3(a), whether voluntary or involuntary, by operation of law or
otherwise, shall be valid as to any person, assignee or transferee with respect
to any interest in the Shares whatsoever. The Participant shall continue to be
treated as the owner of the Shares for purposes of this Agreement and shall
continue to be bound by all of the terms and provisions hereof. The restrictions
set out in this Section 3(a) are referred to in this Agreement as the “Transfer
Restrictions.”



1
(Form of Global Amendment to Restricted Stock Award Agreement – Executive)



--------------------------------------------------------------------------------






2.Section 3(b) of the Agreements shall be deleted in its entirety and replaced
with the following:
b.Employee Forfeiture Restrictions. Except as otherwise provided herein, upon
the termination of the Participant’s employment with the Company, or any of its
Subsidiaries or Affiliates, for any reason, all Shares that are not Vested
Shares (as defined below) held by the Participant, or any guardian or legal
representative, at the effective date of such termination, shall immediately be
returned to and canceled by the Company and shall be deemed to have been
forfeited by the Participant (the “Forfeiture Restrictions”); provided that the
Executive Compensation Committee may, in its sole and absolute discretion, allow
the Participant to retain the Shares for a period of time after such termination
date to be specified in writing by the Executive Compensation Committee.


3.Section 3(c) of the Agreements shall be deleted in its entirety and replaced
with the following:
c. Lapse of Employee Forfeiture and Transfer Restrictions. Except as otherwise
provided herein, to the extent the Participant remains in the continuous
employment of the Company through the Vesting Date specified below, the
Forfeiture Restrictions under Section 3(b) and Transfer Restrictions under
Section 3(a) hereof shall lapse as follows:




Vesting Date
Percentage of Shares Granted for Which
Forfeiture and Transfer Restrictions Shall Have Lapsed


 
Third Annual Anniversary of Date of Grant
33%
Fourth Annual Anniversary of Date of Grant
66%
Fifth Annual Anniversary of Date of Grant
100%



Shares with respect to which the Forfeiture Restrictions and Transfer
Restrictions shall have lapsed under this Section 3(c) (the “Vested Shares”)
will, effective on and after the Vesting Date, thereafter be free of the
Forfeiture Restrictions set forth in Section 3(b) and Transfer Restrictions
under Section 3(a) but such Vested Shares will continue to be subject to all of
the remaining terms and conditions of this Agreement as applicable. Any Shares
for which the Transfer Restrictions have not yet lapsed in accordance with this
Section 3(c) shall, for purposes of this Agreement, not be considered Vested
Shares (the “Non-Vested Shares”).


In the event that a Participant’s employment with, or performance of services
for, the Company, or any Affiliate or Subsidiary, is terminated or otherwise
ceases as a result of the Participant’s death, the Non-Vested Shares held by the
deceased Participant pursuant to this Agreement shall convert to Vested Shares
and shall no longer be subject to the vesting schedule stated in this Section
3(c) or the Transfer Restrictions.



2
(Form of Global Amendment to Restricted Stock Award Agreement – Executive)



--------------------------------------------------------------------------------






In the event that a Participant’s employment with, or performance of services
for, the Company, or any Affiliate or Subsidiary, is terminated or otherwise
ceases as a result of the Participant’s Disability, the Non-Vested Shares held
by the Participant pursuant to this Agreement shall convert to Vested Shares and
shall no longer be subject to the vesting schedule stated in this Section 3(c)
or the Transfer Restrictions. For purposes of this Agreement, the term
“Disability” means the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of not less than twelve (12) months, the permanence and degree of which
shall be supported by medical evidence satisfactory to the Committee.
Notwithstanding anything to the contrary set forth herein, the Committee shall
determine, in its sole and absolute discretion in accordance with Code Section
409A (or any successor provision), (i) whether the Participant has ceased to
perform services of any kind due to a Disability and, if so, (ii) the first date
of such Disability.


4.Section 10 of the Agreements shall be deleted in its entirety and replaced
with the following:


10.    Withholding Taxes. The Company shall have the right to withhold from a
Participant, or otherwise require such Participant to pay, any Withholding Taxes
(defined below) arising as a result of the grant of any Shares, the lapse of any
Forfeiture Restrictions or Transfer Restrictions on any Shares, the transfer of
any Shares, any tax election by the Participant, or any other taxable event. If
the Participant shall fail to make such Withholding Tax payments when and as
required, the Company (or its Affiliates or Subsidiaries) shall, to the extent
permitted by law, have the right to deduct any such Withholding Taxes from any
payment of any kind otherwise due to such Participant or to take such other
action as may be necessary to satisfy such Withholding Taxes. If the Participant
makes an election pursuant to Section 83(b) of the Code concerning a Restricted
Share Award then the Participant shall submit a copy of such election to the
Company. In satisfaction of the requirement to pay Withholding Taxes, the
Participant may make a written election which may be accepted or rejected in the
discretion of the Executive Compensation Committee, to tender other Shares to
the Company (either by actual delivery or attestation) having an aggregate Fair
Market Value equal to the Withholding Taxes. “Withholding Taxes” means any
federal, state, or local income, employment, payroll, or similar tax related to
the Shares that are required to be withheld by the Company.


Except as otherwise stated herein, all of the other provisions of the Agreements
not changed by this Amendment shall be remain in full force and effect.

3
(Form of Global Amendment to Restricted Stock Award Agreement – Executive)



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
GLIMCHER REALTY TRUST


Signature: ______________________________


Name: _________________________________


Title: __________________________________




ACKNOWLEDGED & ACCEPTED:


______________________________________
Signature


Print Name: ____________________________


Address:    _____________________________


_____________________________

4
(Form of Global Amendment to Restricted Stock Award Agreement – Executive)



--------------------------------------------------------------------------------












EXHIBIT A


Restricted Stock Award Agreement for March 5, 2010 award
Restricted Stock Award Agreement for May 4, 2011 award
Restricted Stock Award Agreement for May 10, 2012 award
Restricted Stock Award Agreement for May 9, 2013 award
Restricted Stock Award Agreement for June 24, 2013 award





5
(Form of Global Amendment to Restricted Stock Award Agreement – Executive)

